 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RANDY LANGLEY,                                   Case No: 1:16-cv-01299-LJO-JLT (PC)

12                       Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
                                                       TO STAY PROCEEDINGS
13            v.
                                                       (Doc. 43)
14    E. GARCIA, et al.,
15                       Defendants.
16

17          On October 18, 2019, Randy Langley filed a motion to stay the proceedings in this case

18   until April 2020. (Doc. 43.) In his motion, Plaintiff states that he is currently housed at Valley

19   State Prison; does not have possession of his property, including legal materials related to this

20   case; and does not know when he will be returned to Sierra Conservation Center. (Id. at 1-2.)

21   Plaintiff further states that he will be released from prison on January 16, 2020, and that he plans

22   to retain counsel at that time. (Id. at 2.) Defendants filed a statement of non-opposition on

23   October 21, 2019. (Doc. 44.) Defendants do not oppose Plaintiff’s motion if an order granting the

24   motion is issued promptly. (Id. at 1.) Defendants contend that, since the dispositive motion

25   deadline is a few weeks away, and since Defendants plan to file a motion for summary judgment,

26   they would be prejudiced if an order granting the stay is not issued promptly. (Id. at 1-2.)

27          The Court notes that the discovery cutoff date has passed; although, prior to the cutoff,

28
 1   Plaintiff filed two discovery-related motions, (Docs. 39, 41), which are currently pending.1 The

 2   only upcoming deadline is the dispositive motions deadline: November 19, 2019.

 3            Having considered Plaintiff’s motion and Defendants’ statement of non-opposition, the

 4   Court finds good cause to grant a stay. However, the Court finds that the length of the requested

 5   stay is excessive, particularly since this case has been ongoing since September 2016.

 6   Furthermore, if Plaintiff wishes to seek counsel after he is released from prison, he should be able

 7   to do so within one month’s time. Based on the foregoing, the Court ORDERS:

 8            1. Plaintiff’s motion to stay the proceedings in this case, (Doc. 43), is GRANTED;

 9            2. This case is STAYED until February 14, 2019; and
10            3. The dispositive motion deadline is VACATED and will be reinstated once the stay is

11                lifted.

12
     IT IS SO ORDERED.
13

14       Dated:       October 26, 2019                                     /s/ Jennifer L. Thurston
                                                                  UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27
     1
      Defendants filed oppositions to both motions, (Docs. 40, 42), and the time has passed for Plaintiff to file replies.
28   The Court thus deems the motions submitted. The Court reserves the right to rule on both motions during the stay.
                                                                 2
